      Case 3:19-cv-00414-D Document 10 Filed 04/09/19               Page 1 of 1 PageID 61


                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS


 STRIKE 3 HOLDINGS, LLC,                             Civil Case No. 3:19-cv-00414-D

         Plaintiff,                                  Judge Sidney A. Fitzwater

 v.

 JOHN DOE subscriber assigned IP address
 162.237.132.6,

         Defendant.


                      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                             WITH PREJUDICE OF JOHN DOE

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

assigned IP address 162.237.132.6, are voluntarily dismissed with prejudice.

Dated: April 9, 2019                                  Respectfully submitted,



                                                      By: /s/ Andy Nikolopoulos, Jr.
                                                          Andy Nikolopoulos, Esq. (24044852)
                                                          anikolopoulos@foxrothschild.com
                                                          Fox Rothschild, LLP
                                                          5420 Lyndon B. Johnson Freeway
                                                          Two Lincoln Centre, Suite 1200
                                                          Dallas TX 75240-6215
                                                          Tel.: (972) 991-0889
                                                          Fax: (972) 404-0516
                                                          www.foxrothschild.com
                                                          Attorneys for Plaintiff




                                                 1
